                           UNITED STATES DISTRICT COURT

                             DISTRICT OF MINNESOTA
______________________________________
                                               Case No. 19-cv-01137 (SRN/DTS)
 David Schrunk and Steven Sauer as Trustees
 of the Minnesota Teamsters Construction
 Division Health and Welfare Fund, et al,

         Plaintiffs,
                                                                                 ORDER
 vs.

 J & T Services, LLC,

      Defendant
______________________________________

         This matter was heard before the undersigned on August 14, 2019. Christy E.

Lawrie of McGrann Shea Carnival Straughn & Lamb, Chartered, appeared for and on

behalf of the Plaintiffs. There was no appearance on behalf of the Defendant.

                                   FINDINGS OF FACT

         1.     The Complaint was filed with the Court on April 27, 2019. (Court Docket

No. 1)

         2.     The Complaint was served on Defendant J&T Services, LLC (“J&T

Services”) on May 1, 2019. (Court Docket No. 4)

         3.     J&T Services failed to file an Answer with the Clerk of Court or serve an

appropriate Answer upon the Funds’ counsel, and the time allowed by law for J&T

Services to answer the Complaint lapsed.

         4.     The Clerk entered Default on May 31, 2019. (Court Docket Nos. 5-8)

         5.     Plaintiffs’ Motion for Entry of Judgment, Notice of Hearing, supporting

memorandum, affidavit, and exhibits, and a proposed order were served on J&T Services



                                            1
by mail and ECF filing on June 11, 2019. (Court Docket Nos. 15 & 16) Due to a

subsequent change in the hearing date, Plaintiffs personally served an Amended Notice

of Hearing on J&T Services’ registered agent on July 31, 2019. (Court Docket No. 19)

        6.    Plaintiffs are Trustees of the Minnesota Teamsters Construction

Division Health and Welfare (“Fund”).

        7.    The Fund is multi-employer, jointly-trusteed fringe benefit plan created and

maintained pursuant to Section 302(c)(5) of the Labor Management Relations Act of 1947

(“LMRA”), as amended 29 U.S.C. § 186(c)(5).

        8.    The Fund is administered in accordance with the provisions of the

Employee Retirement Income Security Act of 1974, as amended 29 U.S.C. § 1001, et

seq. (“ERISA”).

        9.    The Fund is exempt from federal taxation pursuant to the Internal Revenue

Code.

        10.   J&T Services, LLC (“J&T Services”) accepted and agreed to be bound to

the terms of the collective bargaining agreement negotiated between the Associated

General Contractors of Minnesota Highway, Railroad & Heavy Construction Divisions with

Minnesota Construction Conference of Teamsters and the International Brotherhood of

Teamsters, covering the period of May 1, 2014 through April 30, 2019 (“CBA”).

        11.   The CBA requires J&T Services to submit contributions to the Funds in an

amount per hour specified in the CBA for each hour worked by its employees covered by

the CBA.

        12.   The CBA requires J&T Services to set forth the amount due and owing for

contributions on a remittance report form to be submitted to the Funds with its monthly


                                            2
payment.

       13.    The CBA requires J&T Services to submit the remittance report and

payment to the Funds by the 20th day of the following month for which the contributions

are due. Any employer whose remittance reports and contributions are not postmarked

on or before the 20th is considered delinquent.

       14.    The CBA requires J&T Services to promptly furnish to the Trustees of the

Funds or their authorized agents on demand, federal forms W2s and W3s, federal

quarterly 941 forms, federal forms 1099s and 1096s, Minnesota Unemployment Quarterly

Reports (MUTAs or MN UCs) or such similar state required quarterly reports, time cards,

payroll and check registers, and any other relevant information that may be required in

connection with the administration of the Funds.

       15.    The Fund’s auditor requested that J&T Services produce a complete set of

all their employment and payroll records for the period June 1, 2016 through December

31, 2018 (“Audit Period”). J&T Services produced the records and the Fund’s auditor

performed an audit of the records and prepared an invoice based upon the records

produced.

       16.    Pursuant to the audit, the Fund’s auditor discovered hours worked by J&T

Services’ employees governed by the CBA for which fringe benefit contribution payments

were not made. Specifically, the Fund’s auditor determined that $175,074.61 was due

and owing for unpaid contributions for the Audit Period.

       17.    The CBA provides that if J&T Services becomes delinquent, J&T Services

shall be required to pay as liquidated damages an amount equal to 10 percent of the

delinquent contributions.



                                            3
        18.     Liquidated damages in the amount of $17,507.46 are due and owing for

the Audit Period.

        19.     The CBA provides that if J&T Services becomes delinquent, J&T Services

shall be required to pay interest on all delinquent contributions at a rate of 8 percent per

annum.

        20.     Interest in the amount of $9,741.44 is due and owing for the Audit Period.

        21.     The CBA provides that an employer, such as the Defendant, is required to

pay all costs of collection incurred by the Funds, including all attorney fees, costs, and

disbursements.

        22.     To date, J&T Services has failed and refused to pay the amount due and

owing from the audit.

                                  CONCLUSIONS OF LAW

   1.        J&T Services is in default and the Funds are entitled to entry of judgment.

   2.        J&T Services is liable to the Funds in the amount of $202,323.51 for unpaid

contributions and liquidated damages for the Audit Period.

   3.        J&T Services is liable to the Funds in the amount of $1,474.60 for the Funds’

reasonable attorneys’ fees and costs incurred in pursuing the delinquent contributions.

                                           ORDER

IT IS ORDERED:

        1.      That Plaintiffs’ Motion (Court Docket No. 9) is GRANTED.

        2.      That judgment in the amount of $203,798.11 be entered against J&T

Services LLC and in favor of Plaintiffs.




                                              4
LET JUDGMENT BE ENTERED ACCORDINGLY.

Dated: August 14, 2019            BY THE COURT:

                                  s/Susan Richard Nelson
                                  Susan Richard Nelson
                                  United States District Judge




                              5
